DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 6-8, 10, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-7, 9, 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-15 of copending Application No. 16/635,141 and claims 1, 3-5, 9, and 12 of copending Application No. 16/747,431. 
The elements of the instant application are to be found in the co-pending application and therefore are anticipated.  Although 16/635,141 and 16/747,431 the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending applications 16/635,141 and 16/747,431 and the instant application all recite the same basic structure with a permutation of similar 
In the claims set forth above, both the co-pending applications 16/635,141 and 16/747,431 and instant application claims a tricuspid regurgitation treatment tool to be inserted into the pulmonary artery, the tool comprising: a sheath tube; an insertion tube inside the sheath tube; a blocking part on the insertion tube with the blocking part inside the sheath tube and moveable in and out of therein, wherein the blocking part has a compact configuration when inside the sheath tube and an expanded configuration when outside the sheath tube; a pulmonary artery fixing member inside the sheath tube and moveable in and out of therein, wherein the pulmonary artery fixing member has a compact configuration when inside the sheath tube and an expanded configuration when outside the sheath tube.
As the structural limitations and orientations of the tricuspid regurgitation device is/are the same, the language set forth in both the instant application and the co-pending applications 16/635,141 and 16/747,431 are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the co-pending claims 16/635,141 and 16/747,431.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe et al (US 2013/0338763 A1).

	Regarding claim 1, Rowe discloses a tricuspid regurgitation treatment tool (Figures 47A-B) to be inserted into the pulmonary artery, the tool comprising: 
a sheath tube (Figures 2A-C, item 22 “sheath”); 
an insertion tube (Figures 3A-11b; Figure 6A, item 32) inside the sheath tube (Figures 2A-C, item 22); 
a blocking part (Figure 3A-B, item 34 “coapting element”; Figure 6A, item 52) on the insertion tube (Figure 6A, item 32) with the blocking part inside the sheath tube and moveable in and out of therein (paragraph 0008), 
wherein the blocking part has a compact configuration when inside the sheath tube and an expanded configuration when outside the sheath tube (paragraph 0008); 
a pulmonary artery fixing member (Figures 2A-C, item 24; fixing member 24 is capable of being used in the pulmonary artery; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP 2114.2) inside the sheath tube (Figures 2A-C, item 22) and moveable in and out of therein (Figures 2A-C; paragraph 0068, lines 1-10), 
wherein the pulmonary artery fixing member has a compact configuration when inside the sheath tube and an expanded configuration when outside the sheath tube (Figures 2A-C, item 24 has a compact configuration inside the sheath tube 22 in Figure 2A and an expanded configuration when outside the sheath tube in Figure 2C).  
Figures 2A-C, item 24) comprises at a lower part thereof: a fixing member body (Figure 2C, fixing member body annotated below); and 2Serial No. 16/635,145 a plurality of fixtures radially coupled to the fixing member body (Figures 2C, plurality of fixtures annotated below).  

    PNG
    media_image1.png
    344
    564
    media_image1.png
    Greyscale

	Regarding claim 4, Rowe discloses wherein the fixing member body is configured in a cylindrical shape (Figure 2C, fixing member body annotated above is configured in a cylindrical shape) having a hole in a central axis (Figure 2C, hole in central axis annotated above) thereof and coupled to the insertion tube (Figure 2C, item 26).  
	Regarding claim 5, Rowe discloses wherein the fixing member body (Figure 2C, item 24) further comprises a protruding hook (Figure 2B, item 28; paragraph 0068).
	Regarding claim 9, Rowe discloses further comprising a connecting wire (Figures 3A-B, item 26) traveling inside the insertion tube (Figures 3A-B, item 32; paragraph 0071, lines 1-4), wherein the pulmonary artery fixing member is attached to a distal end of the connecting wire (Figures 2A-C; Figures 3A-B, the pulmonary artery fixing member 24 is attached to the distal end of the connecting wire 24).
	Regarding claim 12, Rowe discloses wherein the blocking part comprises: a ring-shaped wire (Figures 7A-B, item 76b “collar”); and a blocking membrane held by the ring-shaped wire (Figure 7A, blocking membrane 72 is captured under ring-shaped wire 76b, therefore, it is held by the ring-shaped wire).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIAN A DUKERT/Primary Examiner, Art Unit 3774